IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 95-50040

                         Summary Calendar



THOMAS VARKONYI d/b/a
METAL RECYCLING COMPANY and
UNIQUE PRODUCTS INTERNATIONAL,
                                          Appellant,

                              versus

ANDREW B. KRAFSUR, Chapter 7 Trustee,
                                          Appellee.




          Appeal from the United States District Court
                for the Western District of Texas
                          (CA-EP-92-190)


                           May 15, 1996

Before HIGGINBOTHAM, DUHE’, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Andrew Krafsur filed this suit as Chapter 7 trustee against

Thomas Varkonyi, d/b/a Metal Recycling Company and Unique Products

International, the Chapter 7 debtor, seeking a denial of Varkonyi's

discharge pursuant to 11 U.S.C. § 727(a), which allows for denial

of a debtor's discharge if the debtor has committed fraud on the


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
bankruptcy court.      Krafsur alleged that Varkonyi committed such

fraud three months after filing for bankruptcy when he attempted to

collect theft insurance proceeds by falsely reporting his Lincoln

Mark VII as stolen.1    The bankruptcy court entered its final order

denying Varkonyi's discharge in May 1992, and the district court

affirmed in December 1994.     Varkonyi now appeals.

     Varkonyi raises various arguments in urging that the district

court erred by not reversing the decision of the bankruptcy court.

He contends that the bankruptcy court adjudicated issues barred by

collateral estoppel and res judicata, and that it conducted its

proceedings unfairly.     He also argues that the bankruptcy court

erred in overruling his objection to a conflict of interest that

allegedly arose because Krafsur's law firm routinely represents

Allstate Insurance Company, which had provided the theft insurance

for Varkonyi's Lincoln Mark VII.       We have reviewed the record and

the memoranda of the lower courts and find no reversible error.

     AFFIRMED.




    1
      The Texas Department of Public Safety arrested Varkonyi when
he accepted payment for the stolen car because it had information
that Varkonyi himself had disassembled it. Varkonyi was eventually
acquitted of criminal insurance fraud.

                                   2